Burnett, J.,
delivered the opinion of the Court—Murray, C. J., concurring.
The defendant executed a note and mortgage to plaintiff. At the date of the note and mortgage, the defendant was a married man, but his wife was not then a resident of this State.
The only question in this case was settled in the case of Cary v. Tice and wife, decided at the last term of this Court. “ The premises never were impressed with the character of a homestead until actual residence upon them hy the family/-’
So much of the judgment of the Court below as is appealed from is reversed, and that Court will enter judgment in accordance with this opinion.